DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2021 has been entered.
	Claims 1-126 and 145 have been cancelled.  Claims 127, 132, and 146 have been amended.  Claim 151 is new.
	Claims 127-144 and 146-151 are pending and under consideration.
 
2.	The nonstatutory double patenting rejection of claims 127-150 as being unpatentable over claims 1-30 of U.S. Patent No. 10,143,758 is withdrawn in view of the terminal disclaimer filed on 2/26/2019 and approved on 6/27/2021.  

Double Patenting
3.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 127-144 and 146-151 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,522,176, in view of Ye et al. (J. Biol. Chem., 1996, 271, 7: 3639-3646).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same method for delivery of an mRNA by using liposomes having a size of less than 100 nm and comprising a cationic lipid (such as DLinDMA) at a molar percentage of 40%.  The specific PAH-encoding mRNA recited in the patent claims anticipates the genus of mRNAs recited in the instant claims.  The specific liposomes .

5.	Claims 127-144 and 146-151 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,172,924, in view of Ye et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same method for delivery of an mRNA.  The specific GAA-encoding mRNA recited in the patent claims 2000-DMG (column 2, lines 28-31; column 3, lines 18-22 and 34-43).  The patent specification defines that administration could be once every two weeks (i.e., bi-weekly) or monthly (column 4, lines 47-49), that the liposome could have a size of less than 100 nm (column 4, lines 21-22), that the cationic lipid constitutes about 30-60 mol% of the liposome (column 3, lines 49-57), that the PEG-modified lipid constitutes less than 20% by molar ratio (column 10, lines 23-30), that GAA is detected in liver and serum at 6 hours post-administration (column 4, lines 62-64; column 5, lines 47-59; column 41, lines 65-67), that the mRNA can be modified to increase its stability (column 28), and that the mRNA comprises a 5’ cap structure and a poly A tail (column 30).  The patent claims do not recite OTC delivery.  However, one of skill in the art would have readily recognized that the liposomes recited in the patent claims can be used to deliver any mRNA encoding a therapeutic.  Furthermore, Ye et al. teach that OTC deficiency leads to liver metabolic disorder; Ye et al. teach treating OTC deficiency via gene therapy with a nucleic acid encoding OTC (Abstract; p. 3640, column 1, first full paragraph).  Based on these teachings, one of skill in the art would have been obvious modify the patent claims by using an mRNA encoding OTC to achieve the predictable result of treating OTC deficiency in a subject in need of therapy.  Thus, the instant claims and the application claims are obvious variants.
s 127-144 and 146-151 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, and 10-14 of U.S. Patent No. 9,061,021, in view of both MacLachlan et al. (PGPUB 2006/0008910) and Okumura et al. (J. Gene Med., online 19 June 2008, 10: 910-917).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same method for delivery of an mRNA encoding OTC.  The patent specification defines that administration could be bi-weekly or monthly (column 17 line 67 through column 18, line 7).  The patent claims do not recite the specific liposomes recited in the instant claims.  MacLachlan et al. teach stabilized plasmid-lipid particles (SPLPs) having a diameter of 50-150 nm, wherein SPLPs exhibit extended circulation time and wherein SPLPs promote superior transfection as compared to lipoplexes ([0010]; [0057]; [0084]; [0096]; [0149]; [0211]; [0212]; [0218]).  MacLachlan et al. teach SPLPs comprising DSPE, cholesterol, DLinDMA, and PEG2000-C-DMA (i.e., PEG attached to a lipid with C14 alkyl chains), wherein DLinDMA and PEG2000-C-DMA could constitute 20-30% and 2% of the total lipids, respectively, and wherein DLinDMA has a net positive charge at the physiological pH ([0064]; [0339]; [0343]; [0345]).  While MacLachlan et al. do not specifically teach mRNA delivery by SPLPs, Okumura et al. that the same lipids could be used to deliver both DNA and mRNA (p. 911, column 2; p. 913, column 1, second full paragraph and Fig.1).  Thus, modifying the patent claims by specifically using the SPLPs of MacLachlan et al. would have been obvious to one of skill in the art with the reasonable expectation that doing so would result in a more efficient therapeutic method.  It is noted that, by doing so, one of skill in the art would have achieved prolonged stable expression in the liver and the protein expression .

7.	Claims 127-144 and 146-151 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,956,271, in view of both MacLachlan et al. and Okumura et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same method for delivery of an OTC-expressing mRNA.  The patent specification defines that administration could be bi-weekly or monthly administration (column 6, lines 55-60).  The patent claims do not recite the specific liposomes recited in the instant claims.  MacLachlan et al. teach stabilized plasmid-lipid particles (SPLPs) having a diameter of 50-150 nm, wherein SPLPs exhibit extended circulation time and wherein SPLPs promote superior transfection as compared to lipoplexes ([0010]; [0057]; [0084]; [0096]; [0149]; [0211]; [0212]; [0218]).  MacLachlan et al. teach SPLPs comprising DSPE, cholesterol, DLinDMA, and PEG2000-C-DMA (i.e., PEG attached to a lipid with C14 alkyl chains), wherein DLinDMA and PEG2000-C-DMA could constitute 20-30% and 2% of the total lipids, respectively, and wherein DLinDMA has a net positive charge at the physiological pH ([0064]; [0339]; [0343]; [0345]).  While MacLachlan et al. do not specifically teach mRNA delivery by SPLPs, Okumura et al. that the same lipids .

8.	Claims 127-144 and 146-151 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,308,281, in view of each Ye et al., MacLachlan et al., and Okumura et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same method for delivery of an mRNA.  The specific GLA-encoding mRNA recited in the patent claims anticipates the genus of mRNAs recited in the instant claim 1.  The patent specification defines that administration results in enzyme detection at 4 or more hours post-administration (column 4, lines 21-39) and that administration could be bi-weekly or monthly administration (column 9, lines 20-34).  The patent claims do not recite OTC delivery as required by the instant claims 132 and 2000-C-DMA (i.e., PEG attached to a lipid with C14 alkyl chains), wherein DLinDMA and PEG2000-C-DMA could constitute 20-30% and 2% of the total lipids, respectively, and wherein DLinDMA has a net positive charge at the physiological pH ([0064]; [0339]; [0343]; [0345]).  While MacLachlan et al. do not specifically teach mRNA delivery by SPLPs, Okumura et al. that the same lipids could be used to deliver both DNA and mRNA (p. 911, column 2; p. 913, column 1, second full paragraph and Fig.1).  Thus, modifying the patent claims by specifically using the SPLPs of MacLachlan et al. would have been obvious to one of skill in the art with the reasonable expectation that doing so would result in a more efficient therapeutic method.  It is noted that, by doing so, one of skill in the art would have achieved prolonged stable expression in the liver because all that is required to achieve such is to .

9.	Claims 127-144 and 146-151 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,052,159, in view of Ye et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same method for delivery of an mRNA by using a liposome having a size of less than 100 nm, wherein the liposomes comprise a cationic lipid and PEG-lipid.  The specific mRNA encoding IL-12 recited in the patent claims anticipates the genus of mRNAs recited in the instant claim 1.  The patent specification define that the liposomes comprise the cationic lipid at a molar percentage of 40%, DMG-PEG-2000, and DOPE, that the cationic lipid could be DLinDMA, and that the liposomes could be targeted to hepatocytes (column 4, lines 14-29; column 15, line 25 through column 16, line 30; column 19, lines 8-16; column 21, lines 10-19).  The patent specification defines that administration results in protein detection at 4 or more hours post-administration (column 4, lines 51-63) and that administration could be bi-weekly or monthly administration (column 10, lines 1-7).  The patent claims do not recite OTC delivery as required by the instant claims 132 and 133.  However, one of skill in the art would have readily recognized that the liposomes recited in the patent claims can be used to deliver any mRNA encoding a therapeutic.  .

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.	Claims 127-144 and 146-151 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kariko et al. (WO 07/024708), in view of each Ye et al. (J. Biol. Chem., 1996, 271, 7: 3639-3646), MacLachlan et al. (PGPUB 2006/0008910), and Okumura et al. (J Gene Med, online 19 June 2008, 10: 910-917), as evidenced by both .
	Kariko et al. teach a method for the delivery of mRNA to a subject in need of therapy, the method comprising administering to the subject a lipoplex comprising a cationic lipid and an mRNA, wherein the mRNA encodes an enzyme such as adenosine deaminase (ADA) or OTC, wherein the mRNA could be modified to comprise pseudouridine (i.e., increased stability), wherein the mRNA could have a length of at least 100 nucleotides (i.e., at least 30kDa), wherein administration could be intravenous administration, and wherein the lipoplex is administered weekly or monthly (claims 127, 131, 134-137, 141, and 150) (see [0010]; [0019]; [0021]; [0039]; [0062]; [0094]-[0096]; [0100]; [0103]; [0123]; [0163]; [0237]; [0277]; [0285]).  As evidenced by Bielat et al., ADA is a cytoplasmic enzyme (claim 138) (see Abstract).  
OTC is disclosed as one of the species of a very large Markush group and Kariko et al. do not provide a motivation to specifically select OTC as required by claims 132 and 133.  Furthermore, Kariko et al. do not specifically teach liposomes as recited in claims 127-130.  However, using such liposomes to specifically deliver OTC is suggested by the prior art.  For example, Ye et al. teach that OTC deficiency leads to liver metabolic disorder; Ye et al. teach treating OTC deficiency via liver-directed gene therapy with a nucleic acid encoding OTC (see Abstract; p. 3639, paragraph bridging columns 1 and 2; p. 3640, column 1, first full paragraph and column 2, third paragraph).  
MacLachlan et al. teach stabilized plasmid-lipid particles (SPLPs) having a diameter of 50-150 nm, wherein SPLPs exhibit extended circulation time after intravenous administration, wherein SPLPs promote superior transfection as compared to liver expression (see [0010]; [0057]; [0084]; [0096]; [0149]; [0211]; [0212]; [0218]; Fig. 28).  MacLachlan et al. teach SPLPs comprising DSPE, cholesterol, DLinDMA, and PEG2000-C-DMA (i.e., PEG attached to a lipid with C14 alkyl chains as evidenced by Fig. 1 in Heyes et al.), wherein DLinDMA and PEG2000-C-DMA could constitute 20-30% and 2% of the total lipids, respectively, and wherein DLinDMA has a net positive charge at the physiological pH (claims, 127, 129, 144, 146, and 147) (see [0064]; [0339]; [0343]; [0345]).  While MacLachlan et al. do not specifically teach mRNA delivery by SPLPs, Okumura et al. that the same lipids could be used to deliver both DNA and mRNA (see p. 911, column 2; p. 913, column 1, second full paragraph and Fig.1).  
It would have been obvious to one of skill in the art, at the time the invention was made, to modify the method of Kariko et al. by specifically using an mRNA encoding OTC, replace the cationic lipid with SPLPs, and deliver the resulting composition to an OTC subject with the reasonable expectation that doing so would treat OTC deficiency in the subject (claims 127, 132, 133, and 148).  It is noted that, by doing so, one of skill in the art would have achieved prolonged stable expression in the liver (claim 127) and the protein expression would have been detected at least 4 post-administration (claims 142 and 143) because all that is required to achieve such is to administer SPLPs.
Kariko et al., Ye et al., MacLachlan et al., and Okumura et al. do not specifically teach the limitations of claims 139 and 140.  However, one of skill in the art would have found obvious to use mRNAs encoding secreted proteins for metabolic diseases requiring therapy with systemically distributed proteins.  With respect to claim 149, one of skill in the art would have found obvious to optimize the treatment by using various claims 128 and 130, using DOPE and PEG-DMG to obtain the SPLPs would have been obvious to one of skill in the art because MacLachlan et al. teach that, similar to DSPE and PEG-DMA, DOPE and PEG-DMG could be used to obtain SPLPs (see [0010]; [0015]-[0016]; [0025]; [0057]; [0254]; [0273]).  With respect to claim 151, MacLachlan et al. teach that the mRNA comprises a 5’ untranslated region, a 5’ cap structure, and a poly A tail of about 200 nucleotides or 5’ and 3’untranslated regions for enhanced stability and translation efficiency (see [0033]; [00231]-[00232]; [00238]; [00251]-[00253]; [00257]).  Thus, combining all of these modifications would have been obvious to one of skill in the art to achieve the predictable result of obtaining mRNAs exhibiting enhanced stability and translation efficiency.
Thus, the claimed invention was prima facie obvious at the time it was made.  

Response to Arguments
12.	Double patenting
	The arguments have been considered but not found persuasive.
With respect to the ‘176 and ‘924 patents, except claims 132 and 133, the instant claims are not limited to OTC.  They broadly encompass any mRNA and thus, the specific mRNAs recited in the patent claims anticipates the genus of mRNAs recited in the instant claims.
With respect to claims 132 and 133, Ye does not have to teach mRNA delivery because such is already recited in the patent claims.  One of skill in the art would have reasonably concluded that the liposomes recited in the patent claims could be 

With respect to the ‘021 and ‘271 patents, it is noted that Ye was not used in the rejections because the patent claims recite delivering an mRNA encoding OTC.  Arguing MacLachlan and Okamura individually and not their combination is not enough to overcome the rejection.  The combined teachings of MacLachlan and Okamura suggest using SPLPs as the mRNA carrier in the patent claims.

With respect to the ‘281 patent, except claims 132 and 133, the instant claims are not limited to OTC.  They broadly encompass any mRNA and thus, the specific mRNAs recited in the patent claims anticipates the genus of mRNAs recited in the instant claims.  Neither of Ye and MacLachlan has to teach mRNA delivery because mRNA delivery is already recited in the patent claims.  Furthermore, the combined teachings of MacLachlan and Okamura suggest using SPLPs as the mRNA carrier in the patent claims.

U.S.C. 103(a)
The applicant argues that Kariko 2008 (Exhibit A) teaches that, in the present form, mRNA is unfeasible for clinical use because of its labile and immunogenic nature.
However, such teaching only pertains to the unmodified mRNA, not to the pseudouridine-modified mRNA taught by Kariko.


However, the instant rejection is an obviousness-type rejection and thus, Kariko does not have to teach each and every claim limitation.
The argument that the secondary references do not cure the deficiencies in Kariko is not found persuasive because there is no deficiency to be cured in Kariko.  
Furthermore, the applicant argues the references individually.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Ye’s teachings provide no basis for applicant’s assertion that Ye did not expect mRNA to treat OTC deficiency; there is not teaching in Ye to this effect.  That mRNA (including OTC-encoding mRNA) is suitable for therapy is already taught by Kariko (published after Ye).  Kariko provides the reasonable expectation that mRNA could be successfully used to treat OTC deficiency.  

The arguments that MacLachlan does not teach mRNA and that Okamura does not teach the claimed liposomes are not found persuasive because neither MacLachlan nor Okamura has to teach each and every claim limitation.

The argument that there is no motivation to combine is not found persuasive because it does not address the combination of all cited references.  


The argument that none of Kariko, Ye, and Okamura teaches a four-component liposome is not found persuasive because it does not address the combination of all Kariko, Ye, Okamura, and MacLachlan.

The argument that MacLachlan teaches away from using liposomes comprising a cationic lipid at a molar percentage of 20-70% is not found persuasive.  Although MacLachlan discloses 5-15% cationic lipid ([0085)], this is not limiting.  MacLachlan does not teach that higher molar percentages are undesirable for systemic administration.  In fact, MacLachlan teaches varying the proportion of the components and exemplifies 20% cationic lipid for systemic delivery (see Examples 16-17).  Clearly, MacLachlan does not teach away from using higher percentages of cationic lipid.

The applicant argues lack of reasonable expectation of success.  The applicant argues that, as evidenced by Melton (Exhibit B), Chiou (Exhibit C), Tuschl (Exhibit D), Tsui (Exhibit E), the Heartlein Declaration (Exhibit F), and the Hoekstra Declaration (Exhibit G), mRNA is extremely susceptible to degradation resulting in significantly shorter plasma half-life compared to DNA and siRNA.

Melton, Tsui, Heartlein and the Hoekstra Declarations pertain to naked, unmodified mRNA.  
Chiou teaches stabilizing DNA via encapsulated into liposome, providing evidence that liposomes protect nucleic acids from degradation.  Based on this teaching and consistent with Kariko, one of skill in the art would have reasonably concluded that encapsulating nucleic acids in general (including mRNA) into liposomes would protect them from degradation.  
Tuschl is directed to dsRNA interference and is silent with respect to the stability of modified mRNA encapsulated into liposomes.  
The Hoekstra Declaration states that, before 2009, it was highly uncertain if cationic lipids-based nanocarriers developed for the DNA delivery would be effective in mRNA delivery for therapeutic purposes.  However, prior art published before 2009 teaches that stabilized, liposomal mRNAs are suitable for in vivo protein expression and therapy.  See Kariko.  See also Okamura teaching cancer therapy with an mRNA encoding Bax and successful anti-melanoma vaccination with an mRNA encoding MART1 (Abstract; p. 911, paragraph bridging columns 1 and 2; p. 915-916).  
For the same reasons, the statement in the Hoekstra Declaration that the physiochemical differences between mRNA and DNA/siRNA render mRNA particularly challenging for in vivo use is not found persuasive.


The argument of failure of mRNA delivery to the liver using prior art formulations developed for DNA and siRNA is not found persuasive for the reasons set forth in the rejection above.  
The applicant argues Maeda Mamiya (Exhibit H) teaches that lipofectin mediated plasmid DNA delivery to the liver and notes that Kariko et al. teach that lipofectin did not mediate high luciferase expression in the liver.  However, similar to Kariko, Maeda Mamiya teaches that intravenous lipofectin administration does not mediate high plasmid DNA expression in the liver (see Fig. 2).  Along the same lines, Mahato (J. Drug Target., 1995, 3: 149-157; Abstract) teaches that intravenous lipofectin administration does not result in plasmid DNA delivery to the liver (see Abstract).  Thus, the prior art teaches that lipofectin per se is not suitable for liver delivery. 

The applicant argues that the DeRosa Declaration (Exhibit I) shows that PEGylated PLL and branched PEI failed to deliver mRNA to the liver.
However, the instant rejection is based on using cationic lipids, not cationic polymers.  Cationic lipids developed for DNA were taught by the prior art as being suitable for mRNA delivery (Bettinger, Nucl. Acids Res., 2001, 29: 3882-3891; see p. 3882).  The prior art teaches that, as opposed to cationic lipids, high molecular weight 
An obviousness-type rejection requires a reasonable expectation of success.  Based on the teachings in the prior art as a whole, one of skill in the art would have reasonably expected to be successful in using the cationic lipids taught by the prior art for mRNA delivery.  Based on the teachings in the prior art as a whole, one of skill in the art would have also reasonably expected to be successful in delivering mRNAs to the liver by using SPLPs.

The argument of unexpected results (as demonstrated by the Heartlein Declaration) is not found persuasive because the primary reference already teaches therapy with mRNA.  Thus, the fact that the mRNA delivery is superior to protein delivery is not material to the instant rejection.
The argument of failure by others is not found persuasive for the reasons set forth above.  Although the applicant argues that formulations known to deliver DNA to the liver failed to deliver mRNA, the rejection is based on using cationic lipids taught by the prior art as being suitable for both DNA and mRNA delivery.  The applicant did not provide any example of cationic lipid mediating DNA but not mRNA delivery to the liver.  Although the applicant refers to lipofectin, as noted above, lipofectin fails to deliver both DNA and mRNA to the liver.

Conclusion
Mahato (J. Drug Target., 1995, 3: 149-157; Abstract) and Bettinger (Nucl. Acids Res., 2001, 29: 3882-389) were cited in response to the argument that prior art formulations developed for DNA and siRNA failed to deliver mRNAs to the liver.  The references provide evidence for the reasonable expectation that cationic lipid formulations suitable to deliver DNA to the liver would also deliver mRNA to the liver.

14.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ILEANA POPA/Primary Examiner, Art Unit 1633